This corrected notice of allowance corrects the numbering of the claims on the notice of allowance (PTOL-37)
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Y.C. Sze (43,943) on September 23, 2021.
The application has been amended as follows: 
In claim 1, at line 9, please replace “1.57”  with - - 1.625- - .
The following is an examiner’s statement of reasons for allowance: 
The proper terminal disclaimer over US patent 10481485 filed 09/28/2021 obviates the ODP rejection
Pierrat 5582939 describes forming the xSiO2-(1-x)Al2O3  etch stop layer by CVD, PECVD and sputtering and that it should have a refractive index which “closely matches that of the quartz substrate” (4/57-5/3).  The refractive index of quartz at 193nm is 1.561-1.562. Uchiyama et al. 20140071552 describes minimizing the reflection from the interface between a substrate and graded refractive index film formed upon it in an optical filter by adjusting the refractive index difference to be 0.05 or less [0121], which provides a numerical refractive index difference which is matched closely enough to prevent reflections. The refractive index of examples 1 of the instant specification  is 1.625. Noting that 1.561 (refractive index of quartz) + 0.05 yields 1.611, the value of 1.625 has a greater refractive index difference and the range 1.625 to 1.73 recited is reasonably taught away from by the “closely matches that of the quartz substrate” language of Pierrat 5582939.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737


/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        October 25, 2021